MEMORANDUM ***
The record compels our conclusion that the adverse credibility determination was not supported by substantial evidence.1 Kewal Singh’s testimony appears to us to be consistent rather than inconsistent, and this was critical to the credibility determination. The discrepancy and inability to remember the dates of another individual’s arrest are inadequate on this record to support an adverse credibility determination.2
Accordingly, the petition for review is GRANTED and the case is REMANDED for a determination on the merits of Singh’s applications for relief.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. See Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir.2004).


. See, e.g., Mendoza Manimbao v. Ashcroft, 329 F.3d 655, 660 (9th Cir.2003).